Citation Nr: 1225751	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  11-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to including posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and anxiety disorder NOS. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1950 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim for entitlement to service connection for PTSD. 

At the outset the Board notes that the Veteran has been diagnosed with various acquired psychological disorders including PTSD, depressive disorder, and anxiety disorder.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is in receipt of the Purple Heart Medal due to injuries received in combat. 

2. A competent diagnosis of PTSD due to the in-service combat-related stressor has been offered. 



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (d),(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(d) (2011) see also, 38 U.S.C.A. § 1154(b) (West 2002).

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).

The Veteran primarily contends that his psychiatric disorder, variously diagnosed as PTSD, depressive disorder, and anxiety disorder, is due to traumatic in-service events.  He specifically asserts that he was "combat casualty" during the Korean Conflict after receiving wounds to his left eye and head during an enemy mortar attack. See August 2009 Statement from Veteran. 

In this case, the evidence establishes that the Veteran is a combat Veteran of the Korean Conflict who was awarded a Purple Heart and Medical Combat Badge; therefore, the Board concludes that the combat events reported by the Veteran actually occurred. See DD Form 214.  Moreover, service treatment records confirm that the Veteran sustained injuries (diagnosed as conjunctivitis) to the left eye when he was hit by an enemy mortar blast in September 1951.  Notably, the Veteran is service-connected for various residual disabilities of the in-service traumatic injury, including post-traumatic headaches (residuals of a traumatic brain injury), conjunctivitis, and a left eyebrow scar. 

Thus, as the claimed in-service stressor is confirmed, the remaining questions for consideration are (1) whether the Veteran has a PTSD diagnosis, and; (2) whether a link exists between the current symptomatology and the in-service stressor. See 38 C.F.R. § 3.304(f). 

The Veteran, by his own admission, has received very little treatment for psychological problems since his separation from service in the 1950's.  Nevertheless, a March 2010 private examination report from Dr. N. Ortiz, M.D., reflects a current PTSD diagnosis (DSM-IV conforming) and a contemporaneous statement affirmatively relating the current PTSD symptomatology to the in-service stressor.  

Specifically, Dr. Ortiz noted that the Veteran had served in the Army from 1950 to 1955; she described his in-service stressor in detail (i.e. that he sustained head and eye trauma and was rendered unconscious in a fight with the enemy during the Korean Conflict); and she stated that the Veteran experienced current sleep problems, nightmares, and flashbacks due to the in-service combat stressor.  She also noted that he suffered from episodes of nervousness, hypervigilance, low tolerance to loud noises or being in crowds, and avoidance.  Dr. Ortiz then rendered a PTSD diagnosis and stated that it was "more probable than not" that the Veteran had PTSD that was related to service (or service-connected).  

Based on the above, the Board finds that service connection for PTSD is warranted.  Indeed, the Veteran is in receipt of a Purple Heart Medal and his in-service combat stressor (i.e. an in-service traumatic event) is confirmed.  Moreover, Dr. Ortiz has provided a current PTSD diagnosis and related such symptomatology to the in-service stressor.  As such, entitlement to service connection for PTSD is granted.  

In so finding, the Board acknowledges that March 2010 and April 2011 VA found that the Veteran did not have PTSD.  The April 2011 VA examiner further opined that the diagnosed depressive disorder was not secondary to any of the Veteran's service-connected disabilities (note: the Veteran is not service-connected for bilateral blindness).  However, for reasons explained below, the Board affords very little probative value to such opinions/diagnoses.  

First, the March 2010 examiner found that the Veteran met all PTSD diagnostic criteria except for persistent re-experiencing of the traumatic event and symptoms of avoidance.  The examiner instead provided a diagnosis of anxiety disorder NOS.  He did not, however, offer an opinion as to etiology.  Nor did he acknowledge or attempt to reconcile the previous PTSD diagnosis.  For these reasons, the Board finds the March 2010 VA examination report less probative than other medical evidence of record. 

With respect to the April 2011 VA examination report, the VA examiner found that the Veteran did not fulfill the criteria for persistent re-experiencing, avoidance, and hyperarousal.  He provided a diagnosis of depressive disorder and opined that it was not related to service.  The examiner discounted Dr. Ortiz's opinion, stating that such evidence was "not considered credible" since the Veteran had no prior psychiatric treatment and because Dr. Ortiz was not a psychiatrist.  

In this regard, the Board notes that there is no evidence that Dr. Ortiz, M.D., is not a psychiatrist, or that she does not otherwise have mental health/psychiatry background.  Indeed, based on Dr. Ortiz's opinion, it appears that she had a thorough understanding of what was required for a PTSD diagnosis under the DSM-IV diagnostic criteria.  She carefully outlined each stressor criterion and provided corresponding symptomatology before providing her diagnosis.  The fact that Dr. Ortiz is purportedly not a psychiatrist does not make her evaluation/diagnosis of the Veteran any less credible, as suggested by the VA examiner.  To the contrary, 38 C.F.R. § 3.304(f) only requires that there is medical evidence of PTSD which conforms with the criteria set forth under the DSM-IV. See also 38 C.F.R. § 4.125(a).  Dr. Ortiz is a medical doctor (M.D.) and she is thus competent and qualified to render such an opinion/diagnosis.  The aforementioned factors make them no less credible.

In addition, the Board notes that the April 2011 VA examiner spent a great amount of time explaining why Dr. Ortiz was not credible and why the Veteran did not have PTSD, but provided no rationale for his conclusion that the diagnosed depressive disorder was not related to service. 

For all of the reasons outlined above, the Board finds that the April 2011 VA examiner's opinion is far less probative than that of Dr. Ortiz.  

Under these circumstances, the evidence for service connection for PTSD is at least in relative equipoise.  Indeed, the record contains a current PTSD diagnosis; a confirmed combat stressor; and competent medical evidence linking the in-service stressor to PTSD.  The benefit-of-the-doubt must therefore be accorded the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Service connection for PTSD will therefore be granted.



ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


